Gray, C. J.
The judgment of the Superior Court, accepting the award, was erroneous: 1st. Because the matter in controversy could not be the subject of a personal action at law, or of a suit in equity, and therefore could not be submitted to arbitration by agreement before a justice of the peace under the statute. Gen. Sts. c. 147, § 1. Hubbell v. Bissell, 13 Gray, 298. 2d. Because the award could not be enforced by any judgment that the Superior Court could render. Gen. Sts. c. 147, § 10. Brown v. Evans, 6 Allen, 333. Award set aside.